Citation Nr: 1201259	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1982 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's application to reopen a claim for entitlement to service connection for sleep apnea.

The Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2011.  A transcript of that hearing is of record.  

The Board notes that additional evidence has been received, which was not previously considered by the RO.  However, the Veteran's representative submitted a waiver of the RO's initial consideration of the evidence in October 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.


FINDINGS OF FACT

1.  A November 2002 rating decision previously considered and denied service connection for sleep apnea. 

2.  The evidence received since the November 2002 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea. 

3.  The Veteran has been shown to have sleep apnea that is related to his military service.  


CONCLUSIONS OF LAW

1.  The November 2002 rating decision, which denied service connection for sleep apnea, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011). 

2.  The evidence received subsequent to the November 2002 rating decision is new and material, and the claim for service connection for sleep apnea is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  Resolving reasonable doubt in favor of the Veteran, sleep apnea was incurred during active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has reopened and granted the Veteran's claim for service connection for sleep apnea.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Initially, the Board observes that the Veteran's claim for service connection for sleep apnea was previously considered and denied by the RO in a rating decision dated in November 2002.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In August 2009, the Veteran essentially requested that his claim for service connection for sleep apnea be reopened.  However, the rating decision currently on appeal denied reopening the claim because new and material evidence was not submitted. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, the November 2002 rating decision denied the Veteran's claim for service connection for sleep apnea.  In that decision, the RO found that the evidence failed to establish a current diagnosis of sleep apnea.  The evidence of record at that time included the Veteran's service treatment records.  

The evidence associated with the claims file subsequent to the November 2002 rating decision includes private medical records, VA medical records, a May 2010 VA examination report, and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the November 2002 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for sleep apnea.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that private treatment records document the Veteran as having a diagnosis of sleep apnea.  As previously noted, there was no evidence of a current diagnosis at the time of the November 2002 rating decision.  Therefore, the private treatment records relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for sleep apnea. 

The Board finds that there is no prejudice to the appellant by the Board proceeding to address the merits of this claim in this decision.  As previously discussed, the Board has granted the claim in the decision below, and thus, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 38438 U.S.C.A. § (1993); VAOPGCPREC 16-92. 

The Veteran's service treatment records, including examination reports and associated medical histories dated in December 1981, March 1986, February 1991, and March 1996, are negative for any diagnosis of a sleep disorder.  However, in September 2000, the Veteran did complain of constant snoring for the past two years, although he stated that he did not have a problem breathing and denied having nocturnal awakening or diurnal fatigue.  He also denied having hay fever symptoms and indicated that he slept on his back.  The examiner noted that there was no family history of sleep apnea.  After a physical examination, the diagnosis was snoring by history with a normal examination.  The Veteran was advised to sleep on his side and of the symptoms of sleep apnea.  The examiner noted he should follow up if his spouse stated the symptoms were present. 

Following his period of service, the Veteran underwent a private sleep study in June 2009.  The diagnosis at that time was obstructive sleep apnea. 

In August 2009, the Veteran's wife submitted a letter stating that the Veteran has been consistently snoring loudly for over 15 years of their marriage.  She indicated that his snoring has disturbed her to the point where she was not getting sufficient sleep to function properly during the day.  She noted that she had asked him to get checked out while he was on active duty, which he did, but she stated they did not perform a sleep study.  She indicated that she has since had to move out of their bedroom to get sleep.

In September 2009, the Veteran was given a prescription for a continuous positive airway pressure (CPAP) machine. 

During a May 2010 VA examination, the Veteran reported having symptoms of snoring in service and indicated that he had complained of those symptoms in 2000 when he was waking up at night and disturbing the sleep of his wife.  He stated that he had not received a workup for the condition at that time.  He also reported having continued symptoms until he had a sleep study in June 2009.  At that time, he was diagnosed with severe obstructive sleep apnea and given a CPAP.  Following a physical examination, the examiner diagnosed the Veteran with sleep apnea.  

In a subsequent May 2010 addendum, the examiner indicated he had reviewed the claims file.  He noted the Veteran's history and opined that his current severe obstructive sleep apnea did not have its onset while in service.  In so doing, the examiner noted that the only evidence in service was a complaint of snoring and his wife's statement that he has had a 15 year history of snoring.

In a July 2009 letter, Dr. W.C. (initials used to protect the Veteran's privacy) opined that it is at least as likely as not that the Veteran's sleep apnea is related to the symptoms noted in his service treatment records.  Based on a discussion with the Veteran and the statement from his spouse, Dr. W.C. noted that the Veteran's symptom onset started while he was on active duty.  He also stated that the Veteran has likely had sleep apnea for a number of years.  While the examiner could not state exactly how long, a review of the Veteran's service treatment record indicated that it did start prior to his retirement from active duty.  Dr. W.C. also stated that he considered the VA examination report as well as the excerpt from the Veteran's service treatment records dated in September 2000.

During the October 2011 hearing, the Veteran's wife reported that the Veteran would snore very badly, to the point where it interrupted her sleep, for years.  She testified that the symptoms started while he was on active duty and continued through his eventual diagnosis and treatment for sleep apnea. 

As an initial matter, the Board finds that the Veteran and his wife are competent to attest to his observable symptoms of sleep apnea. See 38 C.F.R. § 3.159(a)(2) (defining "competent lay evidence").  There is no reason to doubt the credibility of the statements of the Veteran and his wife other than a lack of contemporaneous medical evidence actually diagnosing him with sleep apnea in service.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, the statements and complaints are credible because they are generally consistent throughout the record, and the Veteran was documented as having complaints in service, even though no testing was performed and no diagnosis was rendered at that time.

Although the May 2010 VA examiner opined that the Veteran's sleep apnea was not related to his military service because there was no diagnosis in service, the July 2009 private physician found that the Veteran's sleep apnea was related to the snoring that the Veteran complained of in service.  Therefore, there is at least an approximate balance of positive and negative evidence regarding the issue at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current sleep apnea was incurred in service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current sleep apnea is related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the Board concludes that service connection for sleep apnea is warranted. 



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened, and service connection for sleep apnea is granted. 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


